

115 HR 2659 IH: United States-Israel Agriculture Strategic Partnership Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2659IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Soto (for himself, Mr. Yoho, Mr. Deutch, Mr. Gaetz, Mr. Crist, Mr. Hastings, Mr. Vargas, Ms. Frankel of Florida, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Foreign Affairs, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorized the establishment of a program for cooperative research and development in
			 agriculture with the Government of Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel Agriculture Strategic Partnership Act. 2.FindingsCongress finds the following:
 (1)The Agreement to establish the United States-Israel Binational Agricultural Research and Development (BARD) Fund, signed on October 25, 1977, between the United States Government and the Government of Israel to promote and support agricultural research and development activities which are of mutual benefits to the United States and Israel.
 (2)Since its founding, the BARD Fund has cultivated strategic partnerships between United States and Israeli scientists and has been a benchmark for the establishment of cooperative agreements.
 (3)BARD Fund-sponsored research projects have contributed billions of dollars to both United States and Israeli economies, as determined by independent economic surveys. As the major platform for United States-Israel agricultural research collaboration, the BARD Fund has funded more than 1,300 bi-national projects, awarded over $300 million for research and development, and supported other programs such as more than 250 postdoctoral fellows and 50 scientific workshops.
 (4)BARD Fund-sponsored research projects have led to innovative developments, new technologies, and renewed focus in drip irrigation, pesticides, fish farming, livestock, poultry, disease control, and farm equipment.
 (5)The BARD Fund has been successful in research collaboration between United States and Israel without fraud, waste, or abuse for 40 years.
 (6)The Memorandum of Understanding Between the U.S. National Institute of Food and Agriculture and the U.S. Israel Binational Agricultural Research and Development Fund To Promote Scientific Collaboration among U.S. and Israeli Scientists and Engineers, signed on November 22, 2013, promotes collaboration between the United States and Israel. The 2013 Memorandum of Understanding was intended to provide a framework whereby Israeli scientists and engineers could receive funding from the BARD Fund and United States scientists and engineers could receive funding from the National Institute for Food and Agriculture.
 (7)It would be in the interest of the United States to expand the 2013 Memorandum of Understanding to include cooperation with private entities and to statutorily authorize the BARD Fund to enhance prospects for its long-term funding.
 (8)In 2014, Congress enacted legislation declaring that Israel is a major strategic partner of the United States and authorized the President to promote cooperation with Israel in multiple fields, including agriculture.
 (9)Joint cooperation can help solve specific challenges, including food safety, food security, food quality, and post-harvest issues, as well as maximize production with limited resources, environmental changes, water scarcity, and water management.
			3.Authorization of United States-Israel Expanded-Binational Agricultural Research and Development
			 Fund
 (a)In generalThe Secretary of Agriculture, in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, is authorized to establish a program for cooperative research and development in agriculture with the Government of Israel.
 (b)Existing authorityThe Secretary of Agriculture shall establish and carry out the program authorized under subsection (a) in a manner consistent with the Secretary’s authority under section 1458 of the Food and Agriculture Act of 1977 (7 U.S.C. 3291).
 (c)PurposeThe purpose of the program authorized under subsection (a) shall be to establish a framework to enhance the collaboration between the United States and Israel in research and development activities relating to agriculture, including between public and private entities.
 (d)Activities supportedActivities that may be supported under the program authorized under subsection (a) include— (1)activities authorized under the Agreement to establish the United States-Israel Binational Agricultural Research and Development (BARD) Fund; and
 (2)activities authorized under section 1458 of the Food and Agriculture Act of 1977. (e)Nongovernmental and private entitiesProjects and activities under the program authorized under subsection (a) may be carried out by nongovernmental and private entities, including through collaboration with private universities, research institutions, and corporations if such projects and activities support the objectives of the Agreement to establish the United States-Israel Binational Agricultural Research and Development (BARD) Fund.
			(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of Agriculture such sums as may be necessary to carry out this section.
 (2)Fund; availabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1)— (A)shall be known as the United States-Israel Expanded-Binational Agricultural Research and Development Fund or E–BARD Fund; and
 (B)are authorized to remain available until expended. (3)Transfer authorityThe Secretary of Agriculture may transfer amounts appropriated pursuant to the authorization of appropriations under paragraph (1) to the heads of other relevant Federal departments and agencies, including the Department of State and the United States Agency for International Development, for purposes of carrying out the program authorized under subsection (a).
				(g)Binational task force
 (1)In generalThe Secretary of State, in coordination with the Secretary of Agriculture, is authorized to seek to establish a binational task force to provide guidance and oversight with respect to the program authorized under subsection (a), including to address matters described in paragraph (2).
 (2)Matters describedThe matters described in this paragraph are the following: (A)Identifying funding priorities and innovative developments in agriculture in evaluating projects under the program.
 (B)Proposing research competitions among universities and private entities in selecting projects under the program.
 (3)Sense of CongressIt is the sense of Congress that the task force established under paragraph (1) should be comprised of the following:
 (A)The Secretary of Agriculture. (B)The Israeli Minister for Agriculture and Rural Development.
 (C)Members of the board of directors of the BARD Fund. (D)The administrators of the Agriculture Research Service, Economic Research Service, and the National Institute of Food and Agriculture.
 (E)The chief scientist of the Israeli Ministry of Agriculture and the director of the Agricultural Research Organization—Volcani Center.
					